DETAILED ACTION
This action is responsive to the application No. 16/911,266 filed on June 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/14/2022 responding to the Office action mailed on 07/13/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Claims 2, 5, 8, 10, and 11 are withdrawn from further consideration pursuant to CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-5 and 7-13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito (US 2020/0235142). 

Regarding Claim 1, Saito (see, e.g., Figs. 5, 6A-6B), teaches a solid-state imaging device comprising:
a multi-pixel 100 including at least two sub-pixels 120, each sub-pixel 120 having a photoelectric converting region 143 (see, e.g., pars. 0100-0102), wherein the multi-pixel 100 includes:
a back side separating part 150 separating a plurality of adjacent sub-pixels 120 from each other at least in a light entering portion of the photoelectric converting region 143 thereof (see, e.g., par. 0102);
a trench-shaped back side separating part 141 formed in the photoelectric converting region 143, the trench-shaped back side separating part 141 aligned with the back side separating part 150 in a depth direction of the photoelectric converting region 143 (see, e.g., par. 0102);
an anti-reflective film 133 formed between the back side separating part 150 and the trench-shaped back side separating part 141 (see, e.g., pars. 0102, 0107); and
a lens part 162 allowing light to enter the photoelectric converting region 143 of at least two of the plurality of adjacent sub-pixels 120 (see, e.g., par. 0102),
wherein:
the lens part 162 is arranged such that an optical center thereof is positioned at a location where the back side separating part 150 is formed (see, e.g., par. 0102), and
the back side separating part 150 is formed such that at least an optical center region thereof exhibits low reflection (see, e.g., pars. 0102, 0109).  

Regarding Claim 3, Saito teaches all aspects of claim 1.  Saito (see, e.g., Figs. 5, 6A-6B), teaches that the back side separating part 150 is formed such that the optical center region and the other region of the back side separating part 150 exhibit low reflection (see, e.g., pars. 0102, 0109).  

Regarding Claim 4, Saito teaches all aspects of claim 1.  Saito (see, e.g., Figs. 5, 6A-6B), teaches that a low reflection part of the back side separating part 150 exhibiting lower reflection is made of a material exhibiting low reflection within a specific wavelength range (see, e.g., pars. 0102, 0109).2Application No. 16/911,266Atty Dkt No.: 054036-0512828

Regarding Claim 7, Saito teaches all aspects of claim 1.  Saito (see, e.g., Figs. 5, 6A-6B), teaches that the trench-shaped back side separating part 141 exhibits low reflection (see, e.g., par. 0073).  

Regarding Claim 12, Saito (see, e.g., Figs. 5, 6A-6B), teaches a method for manufacturing a solid-state imaging device, the method comprising:
obtaining a multi-pixel 100 having at least two sub-pixels 120, each sub-pixel 120 having a photoelectric converting region 143 (see, e.g., pars. 0100-0102), the multi-pixel 100 having a back side separating part 6Application No. 16/911,266Atty Dkt No.: 054036-0512828 150 separating a plurality of adjacent sub-pixels 120 from each other at least in a light entering portion of the photoelectric converting region 143 thereof (see, e.g., par. 0102);
a trench-shaped back side separating part 141 formed in the photoelectric converting region 143, the trench-shaped back side separating part 141 aligned with the back side separating part 150 in a depth direction of the photoelectric converting region 143 (see, e.g., par. 0102);
an anti-reflective film 133 formed between the back side separating part 150 and the trench-shaped back side separating part 141 (see, e.g., pars. 0102, 0107); and
obtaining a lens part 162 allowing light to enter the photoelectric converting region 143 of at least two of the plurality of adjacent sub-pixels 120 (see, e.g., par. 0102),
wherein:
an optical center of the lens part 162 is positioned at a location where the back side separating part 150 is formed (see, e.g., par. 0102), and
the back side separating part 150 is formed such that at least an optical center region thereof exhibits low reflection (see, e.g., pars. 0102, 0109); and
forming a solid-state imaging device 1 using the multi-pixel 100 and the lens part 162 (see, e.g., pars. 0055-0056).  

Regarding Claim 13, Saito (see, e.g., Figs. 5, 6A-6B), teaches an electronic apparatus comprising:
a solid-state imaging device 1; and
an optical system for forming a subject image on the solid-state imaging device 1, wherein the solid-state imaging device 1 includes
a multi-pixel 100 having at least two sub-pixels 120, each sub-pixel 120 having a photoelectric converting region 143 (see, e.g., pars. 0100-0102),
wherein the multi-pixel 100 has:
a back side separating part 150 separating a plurality of adjacent sub-pixels 120 from each other at least in a light entering portion of the photoelectric converting region 143 (see, e.g., par. 0102);
a trench-shaped back side separating part 141 formed in the photoelectric converting region 143, the trench-shaped back side separating part 141 aligned with the back side separating part 150 in a depth direction of the photoelectric converting region 143 (see, e.g., par. 0102);
an anti-reflective film 133 formed between the back side separating part 150 and the trench-shaped back side separating part 141 (see, e.g., pars. 0102, 0107); and
obtaining a lens part 162 allowing light to enter the photoelectric converting region 143 of at least two of the plurality of adjacent sub-pixels 120 (see, e.g., par. 0102),
a lens part 162 allowing light to enter the photoelectric converting region 143 of at least two of the plurality of adjacent sub-pixels 120 (see, e.g., par. 0102),
wherein:
the lens part 162 is arranged such that an optical center thereof is positioned at a location where the back side separating part 150 is formed (see, e.g., par. 0102), and
the back side separating part 150 is formed such that at least an optical center region thereof exhibits low reflection (see, e.g., pars. 0102, 0109).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2020/0235142) in view of Ogasahara (US 2022/0165770).

Regarding Claim 9, Saito teaches all aspects of claim 1.  Saito does not teach that:
in the multi-pixel, a first sub-pixel, a second sub-pixel, a third sub-pixel and a fourth sub-pixel are arranged in a square geometry such that, in a first direction, the first sub-pixel is adjacent to the second sub-pixel and the third sub-pixel is adjacent to the fourth sub-pixel and that, in a second direction orthogonal to the first direction, the first sub-pixel is adjacent to the third sub-pixel and the second sub-pixel is adjacent to the fourth sub-pixel),
the lens part is formed by a single microlens allowing light to enter a first photoelectric converting region of the first sub-pixel, a second photoelectric converting region of the second sub-pixel, a third photoelectric converting region of the third sub-pixel and a fourth photoelectric converting region of the fourth sub-pixel, and
an optical center of the single microlens is positioned in a pixel center region where a boundary of the first sub-pixel, a boundary of the second sub-pixel, a boundary of the third sub-pixel and a boundary of the fourth sub-pixel meet each other.  

Ogasahara (see, e.g., Fig. 2), on the other hand, teaches that:
in the multi-pixel 18, a first sub-pixel 11, a second sub-pixel 11, a third sub-pixel 11 and a fourth sub-pixel 11 are arranged in a square geometry such that, in a first direction, the first sub-pixel 11 is adjacent to the second sub-pixel 11 and the third sub-pixel 11 is adjacent to the fourth sub-pixel 11 and that, in a second direction orthogonal to the first direction, the first sub-pixel 11 is adjacent to the third sub-pixel 11 and the second sub-pixel 11 is adjacent to the fourth sub-pixel 11 (see, e.g., Fig. 2),
the lens part 50 is formed by a single microlens allowing light L to enter a first photoelectric converting region 21 of the first sub-pixel 11, a second photoelectric converting region 21 of the second sub-pixel 11, a third photoelectric converting region 21 of the third sub-pixel 11 and a fourth photoelectric converting region 21 of the fourth sub-pixel 11, and
an optical center of the single microlens is positioned in a pixel center region where a boundary of the first sub-pixel 11, a boundary of the second sub-pixel 11, a boundary of the third sub-pixel 11 and a boundary of the fourth sub-pixel 11 meet each other.  
With this configuration it is possible to realize detection of a phase difference in backside-illumination type complementary metal oxide semiconductor (CMOS) image sensors.  Therefore, the solid-state imaging device can be provided with an autofocus function of a phase difference detection system (see, e.g., pars. 0038, 0172).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Saito’s device the arrangement of photoelectric converters and microlens, as taught by Ogasahara, to provide the backside-illumination type CMOS image sensors with an autofocus function of a phase difference detection. 

Response to Arguments
Applicant’s arguments filed on 11/14/2022 with respect to the rejection of claims 1, 12, and 13 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814